NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT


In the Interest of M.L, a child.           )
                                           )
                                           )
J.M.,                                      )
                                           )
              Appellant,                   )
                                           )
v.                                         )    Case No. 2D18-619
                                           )
DEPARTMENT OF CHILDREN AND                 )
FAMILIES and GUARDIAN AD LITEM             )
PROGRAM,                                   )
                                           )
              Appellees.                   )
                                           )

Opinion filed July 27, 2018.

Appeal from the Circuit Court for
Pasco County; James R. Stearns,
Judge.

Timothy M. Beasley of The Beasley
Law Firm, P.L., Pinellas Park, for
Appellant.

Bernie McCabe, State Attorney, and
Leslie M. Layne, Assistant State
Attorney, Clearwater, for Appellee
Department of Children and Families.

Elizabeth Siano Harris of Defending
Best Interests Project, Harris Appellate
Law Office, Mims; and Thomasina
Moore, Tallahassee, for Appellee
Guardian ad Litem Program.
PER CURIAM.


          Affirmed.


SILBERMAN, BADALAMENTI, and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                 -2-